DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/24/202 is entered and acknowledged by the Examiner. Claims 1 and 3-20 have been amended. Claim 2 has been canceled. Claims 1 and 3-20 are currently pending in the instant application.
The objection of claim 3 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-5, 7, 9-12, 16-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Fang (CN 107446221 A) is withdrawn in view of Applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to recited, in part, “wherein the comprising at least…”. It is unclear what “the” is referring to and comprises at least of. At page 9 of the remark, it appears that “the” refers to one or more other substances. Appropriate clarification and/or correction is required. To advance prosecution, the Examiner will presume that “the” in the instant claim refers to one or more other substances of Claim 9.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/005504 A1 (hereinafter Rastogi).
Regarding claim 1, 4-5, 7-10, 12-13, and 15-20, Rastogi discloses a composite prepared by an extruder (See connecting pages 14-15, an extrudable composite); thereby, forming into shape as recited in Claim 19. Rastogi discloses that the composite comprises ultrahigh molecular weight polyethylene (UHMWPE) and 0.5-5 wt% of exfoliated graphene as recited in claims 5 and 13 (See page 2, lines 23-29). Rastogi discloses that the exfoliated graphene is preferably graphene oxide (GO) as recited in Claims 1, 9, and 20 (See page 7, lines 8-9). Rastogi discloses that the UHMWPE has an average molecular weight of at least 500,000 g/mol (daltons) as recited in claims 4 and 12 (See page 3, lines 29-31). Rastogi further discloses that the composite is mixed with 2-98 wt% of a polyolefin organic filler (See page 3, lines 23-27) where the polyolefin organic filler is in a powder, particulate or fibrous form and is a high-density polyethylene (HDPE) having a molecular weight (Mw) below 500,000 g/mol as recited in Claims 1, 9, 10, and 20 (See page 8, lines 10-16; page 10, lines 1-3; and page 15, lines 1-4). Rastogi discloses that the UHMWPE, graphene (GO) and polyolefin organic filler can be combined in one step with a thermal treatment as recited in claim 16 (See page 8, lines 24-31). Rastogi discloses that the composite (polymer) have improved tensile strength (enhanced mechanical property) with the additional of graphene as recited in Claims 7 and 17 (See page 11, lines 8-9). Rastogi discloses that the disentangled UHMWPE (D_PE) having a particle diameter (particle size) of 500 um as recited in Claims 8 and 15 (See page 12, Table 1).
Regarding the physical properties of claims 1, 3, 9, 11, and 20, Rastogi discloses an extrudable composite comprising all the claimed components within the claimed proportions (See Claims 1 and 9 above); therefore, the extrudable composite of Rastogi inherently poses the physical properties as claimed. It has been held that “[p]roducts of identical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See MPEP 2112.01 II. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations.  The reference is anticipatory.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi as applied to the above claims, and further in view of Christiansen (US 2018/0086643 A1).
Rastogi is relied upon as set forth above.  
With respect to claims 6 and 14, Rastogi discloses a graphene oxide (See page 7, lines 8-9), but  does not disclose the graphene oxide is a flake with a surface area to thickness ratio greater than 300 angstroms and a thickness of less than 160 angstroms, wherein the graphene flakes have no significant physical surface distortions, no significant epoxy functionalization, and have an oxidation level greater than 0.5% by mass as required in the instant claims
In an analogous art, Christiansen a high strength composite comprises flat graphene oxide (GO) dispersed in a host material including polyethylene (See Abstract; [0007] and [0021]). Christiansen further discloses the flat GO flakes with a surface area to thickness ratio greater than 300 Angstroms, and thickness of less than 160 Angstroms, wherein the graphene flakes have no significant physical surface distortions, having no significant epoxy functionalization and has an oxidation level greater than 1.5% by mass (See [0008] and [0009]). Christiansen also discloses that the 95% of the GO flakes are from about 0.8 to 16 nm in thickness (See [0008] and [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite of Rastogi by substituting the graphene oxide of Rastogi with the flat graphene oxide of Christiansen in order to provide the composite with high electrical conductivity and high strength (See [0001] and [0015] of Christiansen). The burden is upon the applicant to prove otherwise. In re Fitzgerald, 205 USPQ 594.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claim(s) above have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761